Mr. Justice Duncan delivered the opinion of the court. 3. Cabbiebs, § 472*—admissibility of expert evidence as to cause of death. Permitting a physician to state whether injuries caused death, held not to invade province of the jury. 4. Cabbiebs, § 472*—competency of expert to answer hypothetical questions on cause of death. Physician may in answer to hypothetical questions, give opinion whether death resulted from injuries though he had personal knowledge of the nature and extent of the injuries and was able to testify 'from his own knowledge. 5. Appeal and ebbob, § 512*—when objection to hypothetical questions waived. Objection that hypothetical questions contained improper elements or lacked other elements is waived by not making specific objections. 6. Appeal and ebbob, § 430*—time to object for duplicity in declaration. Too late after judgment to complain of duplicity in the declaration.